DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 20 objected to because of the following informalities:  Claim 20 re-recites “a secondary fluid system” in the last line. This is understood to be a minor typographical error as it is redundant with line 4.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 11-12, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattson et al (US 20130167952).

Regarding claim 1,Mattson (FIGs 6-7, seen as compatible variants) discloses “A check valve, comprising:
a housing (700) comprising:
a fluid inlet (right end, path shown in FIG 6);
a fluid outlet (left end of 700); and
a chamber (interior of 700) fluidly connecting the fluid inlet and the fluid outlet (see FIGs); and
a flexible diaphragm (302, 602) disposed in the chamber (see FIGs), the flexible diaphragm comprising a color changing material configured to exhibit a color change when the flexible diaphragm is one of bent, bowed and deformed by a fluid flow from the fluid inlet (paragraphs 39-40 read in “color changing” as the color visible to the user changes).”

Regarding claim 2, Mattson (FIGs 6-7, seen as compatible variants) discloses “wherein the flexible diaphragm comprises a plurality of periodically stacked layers (302, 602) of a transparent material (“Additional membrane layers may also be incorporated into the relief valve assembly 400” evidences multiple transparent layers).”

Regarding claim 3, Mattson (FIGs 6-7, seen as compatible variants) discloses “wherein when the flexible diaphragm is one of bent, bowed and deformed, light reflects off each interface between adjacent layers of the flexible diaphragm to produce a color in the visible spectrum on the flexible diaphragm based on geometric properties and material composition of the transparent layers (understood to be evidenced by paragraph 39, as “light reflects off each interface between adjacent layers of the flexible diaphragm to produce a color in the visible spectrum” is how the colors would be observed).”

Regarding claim 6, Mattson (FIGs 6-7, seen as compatible variants) discloses “wherein the flexible diaphragm comprises a resistive (elasticity in paragraphs 39-40 read on “resistive”) pressure sensing (“to indicate the increasing severity of the pressure, the color of the second membrane may be brighter than the color of the first membrane to draw attention to the increased pressure released by the relief valve assembly 400” read on “pressure sensing”) material.”

Regarding claim 11, Mattson (FIGs 6-7, seen as compatible variants) discloses “wherein the flexible diaphragm is configured to change color when the fluid flow contacting the flexible diaphragm has a pressure greater than or equal to a predetermined pressure (evidenced by “to indicate the increasing severity of the pressure, the color of the second membrane may be brighter than the color of the first membrane to draw attention to the increased pressure released by the relief valve assembly 400”, as the increasing pressure is intrinsically relative).”

Regarding claim 12, Mattson (FIGs 6-7, seen as compatible variants) discloses “wherein the flexible diaphragm is configured to change color when subject to a compressive force oriented substantially perpendicular to the flexible diaphragm (from characteristics in paragraph 39, understood that it would change flow if force were exerted in any displacing direction, including perpendicular).”

Regarding claim 17, Mattson (FIGs 6-7, seen as compatible variants) discloses “the housing further comprising:
a lower housing (402) defining the fluid outlet (left opening is part of outbound flow, read on “defining the fluid outlet”) and comprising a support portion (200), wherein the flexible diaphragm is configured to be seated on the support portion (analogously shown in FIG 4D).”

Regarding claim 19, Mattson (FIGs 1-7, seen as compatible variants) discloses “An intravenous (IV) set, comprising:
a drip chamber (410 understood as a chamber as it can hold volume, “drip” understood as an intended use) configured to be fluidly coupled to a fluid source (not explicitly shown but evidently present as flow occurs through 410); and
a check valve (FIGs 6-7) fluidly coupled to the drip chamber (see FIGs), the check valve, comprising:
a housing (402, 700) having a fluid inlet (right end of 402), a fluid outlet (left end of 700) and a chamber (interior) fluidly connecting the fluid inlet and the fluid outlet (see FIGs 6-7); and
a flexible diaphragm (302, 602) disposed in the chamber (compare FIGs), the flexible diaphragm comprising a color changing material configured to exhibit a color change when the flexible diaphragm is one of bent, bowed and deformed by a fluid flow from the fluid inlet (paragraphs 39-40 read in “color changing” as the color visible to the user changes).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattson in view of Grimland (US 3241514).

Mattson further discloses “wherein the flexible diaphragm comprises a translucent material (paragraph 39).”
	Mattson is silent regarding “a transparent rubber material”.
	However, GRimland teaches it is known in the art of pneumatic pressure indicators (analogous to Mattson) to utilize a diaphragm that comprises translucent rubber (claim 5).
	Therefore it would have been obvious, before the effective filing date, to modify to material of Mattson to be “rubber” as taught by Grimland as choosing a known material to achieve the same expected result would be within routine skill in the art. One benefit would be to utilize an inexpensive, available material.
	The combination does not explicitly teach “transparent”. They instead state translucent.
	It would have been obvious, to further modify the translucent rubber of Mattson/Grimland to be “transparent” as choosing a different material composition (such as thinner in this case) to achieve the same expected result would be within routine skill in the art. One benefit would be to utilize a diaphragm that does not require as much material to make. 
	
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattson in view of Fischer et al (US 2016006947) or Howorth et al (US 20090208385).

Mattson (FIGs 1-7, seen as compatible variants) discloses “An intravenous (IV) set, comprising:
a primary fluid system (system that sources fluid to 410);
a first drip chamber (410 understood as a chamber as it can hold volume, “drip” understood as an intended use) coupled to the primary fluid system (connected as it receives fluid from primary system);
a secondary fluid system (destination of fluid leaving left of 700 in FIG 7);
… and
a check valve (FIGs 6-7) coupled to the first drip chamber and to the secondary fluid system, the check valve, comprising:
a housing (402, 700) having a fluid inlet (right end of 402), a fluid outlet (left end of 700) and a chamber (interior) fluidly connecting the fluid inlet and the fluid outlet (see FIGs 6-7); and
a flexible diaphragm (302, 602) disposed in the chamber (see FIGs 6-7), the flexible diaphragm comprising a color changing material configured to exhibit a color change when the flexible diaphragm is one of bent, bowed and deformed by a fluid flow from the fluid inlet(paragraphs 39-40 read in “color changing” as the color visible to the user changes);
a secondary fluid system (same as earlier in the claim).”
Mattson is silent regarding “a second drip chamber coupled to the secondary fluid system”. However, it is conventional in the art of fluid systems to have a means for holding fluid volume downstream of a leak. This is considered common, and taught at least by Fischer et al (US 2016006947, paragraph 8) and  Howorth et al (US 20090208385, paragraph 206).
Therefore it would have been obvious, before the effective filing date, to modify the system of Mattson with “a second drip chamber coupled to the secondary fluid system”, as taught by Fischer or Howorth, to provide a means from trapping/containing leaked fluid. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 11-15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-11 of U.S. Patent No. 11187333. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are generally equivalent or broader than the patent claims. In other words, the Patent claims anticipate the application claims, The correspondence is as follows:
Application claim
Patent claim
1
1
2
2
4
11
5
8
11
9
12
12
13
3
14
4
15
5
17
1



Allowable Subject Matter
Claims 7-10, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5 and 13-15 would be allowable over art if the Double Patenting rejections were to be obviated.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 5, closest prior art of record Mattson is silent regarding at least “wherein the flexible diaphragm comprises pressure sensing photonic fibers” in the context of intervening claims.
	While a mere material change could be obvious in theory, adding the function of “pressure sensing photonic fibers” would dramatically change the intended operation of Mattson. Therefore the claim is non-obvious.
Regarding claim 7, closest prior art of record Mattson is silent regarding at least “wherein the resistive pressure sensing material comprises a hollow sphere microstructure” in the context of intervening claims.
	While a mere material change could be obvious in theory, no prior art teaches the structure above that would be considered a reasonable modification of Mattson. Therefore the claim is non-obvious.

Regarding claim 8, closest prior art of record Mattson is silent regarding at least “wherein the resistive pressure sensing material comprises an elastic, micro-structured conducting polymer thin film material” in the context of intervening claims.
	While a mere material change could be obvious in theory, adding the function of “conducting polymer” would dramatically change the intended operation of Mattson. Therefore the claim is non-obvious.

Regarding claim 9, closest prior art of record Mattson is silent regarding at least “wherein the flexible diaphragm comprises a tactile pressure indicating sensor film” in the context of intervening claims.
	While a mere material change could be obvious in theory, adding the function of “a tactile pressure indicating sensor film” would dramatically change the intended operation of Mattson. Therefore the claim is non-obvious.

Regarding claim 10, closest prior art of record Mattson is silent regarding at least “wherein the flexible diaphragm comprises a material having hollow spheres that when pressed together under pressure cause the flexible diaphragm to change color” in the context of intervening claims.
	While a mere material change could be obvious in theory, no prior art teaches the structure above that would be considered a reasonable modification of Mattson. Therefore the claim is non-obvious.

Regarding claim 13, closest prior art of record Mattson is silent regarding at least “a second portion defining sidewalls of the chamber each having a convex shape.”
	No prior art remedies the deficiencies of Mattson, and therefore the claim is non-obvious.
Claims 14-16 are also allowable over art by virtue of their dependency on claim 13.

Regarding claim 18, closest prior art of record Mattson is silent regarding at least “the support portion comprising:
a central aperture; and
a plurality of axially extending slots, wherein in an open state of the check valve, from the fluid inlet is configured to flow through the slots and enter the fluid outlet.”
No prior art remedies the deficiencies of Mattson. Furthermore, adding said feature in concept could change the intended operation of Mattson. Therefore, the claim is non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753